Case 2:20-cv-02291-DOC-KES Document 196 Filed 11/02/20 Page 1 of 1 Page ID #:3172




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                 Date: October 23, 2020

  Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
         AL.


  PRESENT:

                     THE HONORABLE DAVID O. CARTER, JUDGE

                 Kelly Davis                                    Not Present
               Courtroom Clerk                                 Court Reporter

        ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
              PLAINTIFF:                                   DEFENDANT:
             None Present                                   None Present


         PROCEEDINGS (IN CHAMBERS): SUPPLEMENTAL ORDER
                                    REGARDING NOVEMBER 5, 2020
                                    STATUS CONFERENCE

          Plaintiff’s Request for Clarification (Dkt. 194) will also be heard on November 5,
  2020 at the Monitoring Status Conference at Los Angeles City Hall, 200 North Spring
  Street, Los Angeles, CA 90012.

         The Clerk shall serve this minute order on the parties.

   MINUTES FORM 11                                                  Initials of Deputy Clerk: kd

   CIVIL-GEN
